DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the reference to claims should be avoided in disclosure, because the claims may be changed during the prosecution of the case.   
Claim Objections
Claim 1, 16 objected to because of the following informalities: a proper Markush format is “selected from the group consisting of”.  Appropriate correction is required.
Claim 9 objected to because of the following informalities: line 2, “component A” should be “the component A”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (US 2007/0254175).
Song teaches a flooring sheet material comprising 30 parts of PE, 40 parts of EVA copolymer, 20 parts of EVA thermoplastic elastomer and 10 parts of SBS thermoplastic elastomer (example 1 in table 1). The EVA thermoplastic elastomer and SBS read on the claimed second polymeric component. The PE and EVA copolymer read on the claimed first polymeric component. The SBS reads on the claimed component C as well. Song further teaches the synthetic resin B can be ethylene-acrylic acid copolymer or ethylene-vinyl acetate copolymer [0037], the synthetic resin C can be SBS or SIS [0038], it is inherent that isoprene block contains at least one 1,2-vinyl isomer structure. The compositions were sheeted with an extruder to obtain the flooring material [0054].
It is noted that instant claims don’t distinguish elastomer and rubber. Claim 2 limits the rubber of the second polymeric component; however, the Markush group contains compounds both with and without unsaturated double bonds.
It is noted that for claims 5 and 6, the parts by weight limitation is meaningless without specifying the total amount of the polymers in the polymer composition. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 of U.S. Patent No.9,777,488. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘488 claims a floor covering comprising a polymer composition of an elastomer and a thermoplastic elastomer.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5 of U.S. Patent No.9,303,412. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘412 claims a floor covering comprising a polymer composition of an elastomer and a thermoplastic elastomer.
Claims 1-4, 7, 11-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11 of copending Application No.16/064,739. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘739 claims a floor covering comprising a base layer containing a polymer composition of an elastomer and a thermoplastic elastomer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 7-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-12, 15 of copending Application No.16/065,219. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘219 claims a floor covering comprising a base layer containing a polymer composition of an elastomer and a thermoplastic elastomer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763